Order unanimously affirmed, with costs. Application for counsel fees on this appeal denied. Memorandum: Respondent natural mother has made an application to this court for an award of counsel fees in connection with the appeal by the grandparents and father from the Family Court order which denied the grandparents’ application for adoption and granted a modification of the custody provision of a Nevada decree so that custody has now been transferred to the mother. If As we held in Rubin v. Rubin (35 A D 2d 460), any application for counsel fees in connection with such appeal should be made to the court of original instance — here, to Family Court (Domestic Relations Law, § 237, subd. [b]; Goshin v. Goshin, 30 A D 2d 555). (Appeal from order of Monroe County Family Court dismissing application for adoption and awarding custody.) Present—Del Veeehio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.